Case 19-11644-amc           Doc 562       Filed 04/15/20 Entered 04/15/20 14:19:00                   Desc Main
                                         Document      Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:
                                                            Chapter 7
 CHERRY BROS., LLC,
                                                            Case No. 19-11644 (AMC)
                                       Debtor.

 Gary F. Seitz, as Chapter 7 Trustee of the Estate
 of Cherry Bros., LLC,
                                      Plaintiff,            Adv. No.: See Exhibit A
 vs.

 Defendants Listed on Exhibit A,

                                      Defendants.
           ORDER ESTABLISHING STREAMLINED PROCEDURES GOVERNING
          ADVERSARY PROCEEDINGS BROUGHT BY PLAINTIFF PURSUANT TO
            SECTIONS 502, 547, 548, 549 AND 550 OF THE BANKRUPTCY CODE
          Upon the Motion for Orders Establishing Streamlined Governing Adversary Proceedings

 Brought by Plaintiff Pursuant to Sections 502, 547, 548, 549, and 550 of the Bankruptcy Code,

 (the “Procedures Motion”) 1 filed by Gary F. Seitz, as Chapter 7 Trustee of the Estate of Cherry

 Bros., LLC, (the “Plaintiff”), by and through his undersigned counsel, for entry of a procedures

 order (the “Procedures Order”) pursuant to sections 102(1) and 105(a) of title 11 of the United

 States Code (the “Bankruptcy Code”) and Rules 7016, 7026, 9006, 9019(b) of the Federal Rules

 of Bankruptcy Procedure (the “Bankruptcy Rules”), establishing streamlined procedures

 governing all adversary proceedings brought by Plaintiff under sections 502, 547, 548, 549 and

 550 of the Bankruptcy Code (each an “Avoidance Action,” collectively, the “Avoidance Actions”);

 and this Court having jurisdiction to consider and determine the Procedures Motion as a core

 proceeding in accordance with 28 U.S.C. §§ 157, 1331 and 1334; and any objections raised and



 1
  Capitalized terms not otherwise defined herein shall have the same meaning ascribed to them as in the Procedures
 Motion.
Case 19-11644-amc              Doc 562       Filed 04/15/20 Entered 04/15/20 14:19:00                        Desc Main
                                            Document      Page 2 of 5



 heard at a hearing at which all parties were permitted to present their arguments and contentions;

 and it appearing that the relief requested by the Procedures Motion is necessary and in the best

 interests of the parties; and due notice of the Procedures Motion having been provided; and it

 appearing that no other or further notice of the Procedures Motion need be provided; and sufficient

 cause appearing therefore, it is hereby:

          ORDERED, that the Procedures Motion be, and hereby is, granted in all respects; and it

 is further

          ORDERED, that the Trustee may settle claims without Court approval pursuant to the

 terms set forth in the Motion; and it is further

          ORDERED, the procedures governing all parties to the Avoidance Actions are as follows:

 A.       Effectiveness of the Procedures Order

          1.       This Procedures Order approving the Procedures Motion shall apply to all
                   Defendants in the Avoidance Actions. 2

          2.       This Order will not alter, affect or modify the rights of Defendants to seek a jury
                   trial or withdraw the reference, or otherwise move for a determination on whether
                   the Court has authority to enter a final judgment, or make a report and
                   recommendation, in an adversary proceeding under 28 U.S.C. § 157, and all such
                   rights of the Defendants shall be preserved unless otherwise agreed to in a
                   responsive pleading.

 B.       Extensions to Answer or File Other Responsive Pleading to the Complaint

          3.       The time to file an answer or other responsive pleading to a complaint filed in an
                   Avoidance Action shall be extended by 60 days such that an answer or other
                   responsive pleading is due within 90 days after the issuance of the summons rather
                   than 30 days after the issuance of the summons.

 C.       Waiver of Requirement to Conduct Pretrial Conference

          4.       Federal Rule of Civil Procedure 16, made applicable herein pursuant to Bankruptcy
                   Rule 7016, is hereby waived and not applicable with respect to the Avoidance

 2
   This Procedures Order pertains only to the Avoidance Actions identified in Exhibit A. Additional avoidance actions
 filed by the Plaintiff related to the underlying bankruptcy cases, after entry of the Proposed Procedures Order, shall
 be subject to the same conditions stated herein. The parties will file, under certification of counsel, a scheduling order
 which conforms to the same format but which contains extended deadlines as necessary.




                                                             2
Case 19-11644-amc    Doc 562     Filed 04/15/20 Entered 04/15/20 14:19:00               Desc Main
                                Document      Page 3 of 5



            Actions. Neither the Plaintiff nor any Defendant shall be required to appear at the
            initial pretrial conference or any subsequently scheduled pretrial conferences.

 D.   Waiver of Requirement to Conduct Scheduling Conference

      5.    Federal Rule of Civil Procedure 26(f), made applicable herein pursuant to
            Bankruptcy Rule 7026 (mandatory meeting before scheduling conference/
            discovery plan), is hereby waived and is not applicable to the Avoidance Actions.
            Thus, the parties to the Avoidance Actions shall not be required to submit a written
            report as may otherwise be required under Federal Rule of Civil Procedure 26(f).

 E.   Discovery Schedule

      6.    Any open Avoidance Actions shall file with the Court a Stipulation regarding the
            parties’ choice to proceed to Mediation on or before June 20, 2020.

      7.    In the event the parties elect to proceed to mediation, the parties’ obligation to
            conduct formal discovery in each Avoidance Action shall be stayed pending
            conclusion of mediation. The stay of formal discovery shall in no way preclude,
            with respect to any Avoidance Action, the Plaintiff and applicable Defendant from
            informally exchanging documents and information in an attempt to resolve such
            Avoidance Action in advance of, or during, mediation.

      8.    Any open Avoidance Actions shall be required to provide the disclosures required
            under Rule 7026(a)(1) (the “Initial Disclosures”) on or before thirty days from (a)
            the date the parties file a stipulation indicating they do not intend to mediate or, (b)
            from the date mediation concludes without settlement.

      9.    All written interrogatories, document requests and requests for admission, if any,
            must be served upon the adverse party no later than thirty days after the deadline to
            serve Initial Disclosures.

      10.   The parties to the Avoidance Actions shall have through and including ninety days
            from the deadline to serve written discovery to complete non-expert fact discovery,
            including depositions of fact witnesses.

      11.   The standard provisions of Federal Rule of Civil Procedure 33, made applicable
            herein pursuant to Bankruptcy Rule 7033, shall apply to the Avoidance Actions.

      12.   The standard provisions of Federal Rule of Civil Procedure 34, made applicable
            herein pursuant to Bankruptcy Rule 7034, including F.R.C.P. 34(b)(2)(E) regarding
            production of electronically stored information, shall apply to the Avoidance
            Actions.

      13.   The standard provisions of Federal Rule of Civil Procedure 36, made applicable
            herein pursuant to Bankruptcy Rule 7036, shall apply to the Avoidance Actions.




                                               3
Case 19-11644-amc     Doc 562    Filed 04/15/20 Entered 04/15/20 14:19:00               Desc Main
                                Document      Page 4 of 5



      14.   Should a discovery dispute arise, the complainant shall file with the Court a letter
            outlining said issues and forward a copy to chambers. Respondent must reply within
            two (2) business days. The letter, excluding exhibits, shall be no longer than two
            (2) pages. The Court shall then inform the parties if it will require a conference call
            or formal motion.

      15.   Federal Rule of Civil Procedure 26(a)(2), made applicable herein pursuant to
            Bankruptcy Rule 7026, disclosures and reports of the parties’ case-in-chief experts,
            if any, shall be made to the adverse party on or before thirty days after the deadline
            to conclude fact discovery.

      16.   Federal Rule of Civil Procedure 26(a)(2), made applicable herein pursuant to
            Bankruptcy Rule 7026, disclosures and reports of the parties’ rebuttal experts, if
            any, shall be made to the adverse party on or before thirty days from the deadline
            to serve expert disclosures and reports.

      17.   All expert discovery, including expert witness depositions, shall be concluded on
            or before thirty days from the deadline to serve expert rebuttal reports and
            disclosures.

      18.   The standard provisions of Federal Rule of Civil Procedure 26(e), made applicable
            herein pursuant to Bankruptcy Rule 7026, shall apply to the Avoidance Actions
            with respect to supplementation of discovery responses.

 F.   Omnibus Hearings and Motions

      19.   All motions and other matters concerning any Avoidance Actions shall be heard at
            Avoidance Actions Omnibus Hearings scheduled quarterly.

 G.   Miscellaneous

      20.   The Local Rules for the United States Bankruptcy Court for the Eastern District of
            Pennsylvania shall apply, except that the Procedures Order shall control with
            respect to the Avoidance Actions to the extent of any conflict with other applicable
            rules and orders.

      21.   The deadlines and/or provisions contained in the Procedures Order may be
            extended and/or modified by the Court upon written motion and for good cause
            shown or consent of the parties pursuant to stipulation, which stipulation needs to
            be filed with the Court; and it is further




                                              4
Case 19-11644-amc         Doc 562    Filed 04/15/20 Entered 04/15/20 14:19:00           Desc Main
                                    Document      Page 5 of 5



         ORDERED, that this Court retains jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.



 Date:   April 15, 2020                         ____________________________________
                                                ASHELY M. CHAN
                                                UNITED STATES BANKRUPTCY JUDGE




                                                  5
